EXHIBIT 32 CERTIFICATIONS PURSUANT TO 18 USC SECTION 1350 AS ADOPTED BY SECTION -OXLEY ACT OF 2002 We, Mohammad Abu-Ghazaleh and Richard Contreras, as Chief Executive Officer and Chief Financial Officer, respectively, of Fresh Del Monte Produce Inc. (the “Company”), hereby certify, pursuant to 18 U.S.C. § 1350, as adopted by Section906 of the Sarbanes-Oxley Act of 2002, that to our knowledge: the accompanying Quarterly Report on Form 10-Q for the period ending September 30, 2011, as filed with the U.S. Securities and Exchange Commission (the “Report”), fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: November 1, 2011 By: /s/ Mohammad Abu-Ghazaleh Name: Mohammad Abu-Ghazaleh Title: Chairman and Chief Executive Officer Date: November 1, 2011 By: /s/ Richard Contreras Name: Richard Contreras Title: Senior Vice President and Chief Financial Officer A signed original of this written statement has been provided to the Company and will be retained by the Company and furnished to the United States Securities and Exchange Commission or its staff upon request.
